                       Case 4:20-cr-00232-LPR Document 18 Filed 09/11/20 Page 1 of 4
AO 245D (Rev. 09/19)   Judgment in·a Criminal Castl•for Revocations
                       Sheet I
                                                                                                                                         c _:Al"(   NSAs


                                     ·UNITED STATES DISTRICT COURT                                                     ~        ~SEP 11 2020
                                                  ·.                  . .                                        JAMEsw
                                                          Eastern D1stnct of Arkansas                            By:   ·            CO   ~r,f.,CLERK
            UNITED STATES OF AMERICA                                      ~   JUDGMENT IN A CRIMINAL C A S E ~
                                V.                                        )   (For Revocation of Probation or Supervised Release)
                                                                          )
                   LARANDA KAY RUIZ                                   .   )                    .

                                                                          ) Case No. 4:20-CR-00232-001 LPR
                                                                          ) _ USM No. 38226-79
                                                                          )
                                                                          )   Danny Glover (appointed)
                                                                                                      Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)             2 3 5 7 and 8                      of ~he term of supervision.
~ was found in violation of conditiori(s) count(s) _1_a_n_d_4_ _ __ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                                      Violation Ended
1                             Committed Other Crimes                                                                  08/25/2020

2 and 3                         Unlawful Possession/Use of a Controlled Substance                                     01/31/2020
4                               Failure to Fully Participate in Mental Health Treatment                               05/29/2020
                                See Next Page

       The defendant is sentenced as provided in pages 2 through _ _4__ ofthis judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ __ __                      and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0770                                                       09/10/2020

Defendant's Year of Birth:           1991

City and State of Defendant's Residence:                                                               Si~nature of Judge
Jonesboro, Arkansas
                                                                                              Lee P. Rudofsky, District Judge
                                                                                                      Name and Title of Judge



                                                                                                               Date
                       Case 4:20-cr-00232-LPR Document 18 Filed 09/11/20 Page 2 of 4
AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                                        2_
                                                                                        Judgment-Page _ _     of     4
DEFENDANT: LARANDA KAY RUIZ
CASE NUMBER: 4:20-CR-00232-001 LPR

                                                  ADDITIONAL VIOLATIONS

                                                                                                              Violation
Violation Number               Nature of Violation                                                           Concluded
5                              Failure to Maintain Employment and Notify Probation of Termination            06/01/2020

7 and 8                        Failure to Report to the Probation as Directed                                08/20/2020
                         Case 4:20-cr-00232-LPR Document 18 Filed 09/11/20 Page 3 of 4
AO 245D (Rev. 09/19)      Judgment in a Criminal Case for Revocations
                          Sheet 2- lmprisonment
                                                                                                         Judgment -   Page   3   of   4
DEFENDANT: LARANDA KAY RUIZ
CASE NUMBER: 4:20-CR-00232-001 LPR


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
FOURTEEN (14) MONTHS




     ltf   The court makes the following recommendations to the Bureau of Prisons:

IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant
participate in residential substance abuse treatment, mental health counseling, and educational and vocational training
programs during incarceration.

     •     The defendant is remanded to the custody of the United States Marshal.

     ltf   The defendant shall surrender to the United States Marshal for this district:
           lif   at    03:00
                      - - - - - - -- -              •
                                                    a.m.           iiZl' p.m.        on   09/17/2020
           •     as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •     before 2 p.m. on
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                                        RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                            to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                                By
                                                                                                  DEPUTY UNITED ST ATES MARSHAL
                        Case 4:20-cr-00232-LPR Document 18 Filed 09/11/20 Page 4 of 4
 AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                    Judgment-Page   _ 4_ _   of       4
DEFENDANT: LARANDA KAY RUIZ
CASE NUMBER: 4:20-CR-00232-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     NO SUPERVISED RELEASE




                                                   MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                     substance abuse. (check if applicable)
4.     •   You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     •   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.      D You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
